Citation Nr: 0525106	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-12 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from 1966 to 1970, 1972 to 
1974, and from 1985 to 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

By a rating decision dated in February 2000, the veteran's 
rating for his dysthymia was increased to 50 percent 
disabling.


FINDING OF FACT

The veteran's dysthymia is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation (but no higher) for 
dysthymia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 9433 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated December 1995 to 
January 1999 shows that the veteran was seen in March 1996 
and May 1996 for treatment of depression.  In March 1996, he 
complained of getting forgetful and not sleeping good, and of 
having suicidal thoughts 2 weeks earlier.  He indicated that 
he had started a new job, was going to school, and had moved 
to a new home.  The assessment was major depression and his 
medications were adjusted.  In May 1996, the veteran reported 
he flet calmer, had better sleep patterns, and was not short 
tempered as before.  The veteran was alert, calmer, and less 
depressed.  The assessment was major depression, dysthymia.

In an April 1999 letter from J.M.S., M.D., it was indicated 
that he observed and worked with the veteran over a two year 
period.  The veteran had a history of recurrent major 
depression, dysthymia, and previous chemical dependency with 
mixed paranoid and borderline personality features.  At the 
present, he was relatively stable emotionally on the 
combination of medications he was taking.  It was noted that 
the veteran was seeing a therapist regularly and the veteran 
had been functioning poorly in the workplace.  The examiner 
believed the veteran had limited coping skills to deal with 
his stress at work, which had left him at times with 
significantly depressed moods, headaches, feelings of guilt, 
worthlessness, and extreme irritability.  At times, he 
reported explosive outbursts and had frequently had thoughts 
of harming others in the workplace.  The examiner believed 
the veteran could work in some limited capacity as long as it 
did not involve regular contact with others.  He felt that if 
the veteran were forced to continue to work in his current 
environment on a day to day basis, the outcome was likely to 
be disastrous either for the veteran or those around him or 
both.

In a letter dated in July 1999, the veteran's wife submitted 
copies of the veteran's treatment records from Psychiatric 
Counseling Associates, Inc., dated April 1997 to June 1999.  
She felt that the veteran was 100 percent disabled by reason 
of his mental illness.  She felt he was afraid to let the VA 
know what he was really feeling as he was afraid they would 
lock him up.  She did not believe that the veteran could work 
with people as one never knows what would upset him and lead 
to an angry or violent encounter.  She gave examples of the 
veteran's symptoms.

In a letter dated September 1999 from C.L.B., ACSW, LISW, of 
Psychiatric Counseling Associates, Inc., it was noted that 
medical records for the veteran were enclosed.  The examiner 
felt that the veteran's current medical status clearly 
indicated that he was disabled and was no longer able to be 
gainfully employed.  It was noted that the veteran continued 
to receive individual psychotherapy and pharmacotherapy on a 
weekly basis.

The treatment records dated April 1997 to September 1999 
included the progress notes from J.M.S., M.D., which showed 
that the veteran was seen for complaints of depression.  He 
reported a history of recurrent major depression and 
dysthymia for which he was taking medications.  He was noted 
to have mixed schizoid-paranoid and borderline traits.  He 
subsequently received continuing therapy and his medications 
were adjusted on several occasions.  In February 1998, he was 
noted to be doing exceptionally well and was quite pleased 
with his progress and improvement in his mood.  When seen in 
June 1998, it seemed his condition had deteriorated for 
reasons that were unclear.  He related ongoing stress at work 
and reported he was not sleeping well, and felt listless and 
emotional labile.  A trial of the medication Zoloft was begun 
and when seen in July 1998, he appeared to be doing fairly 
well.  He felt his mood improved since taking Zoloft.  In 
September 1998, the veteran reported he had a good response 
to medications and this was the happiest he had felt.  He was 
making a big decision regarding terminating his position and 
finding a job with less stress.  When seen in November and 
December 1998, he was noted to be doing extremely well.

According to the treatment records covering 1999, the veteran 
was seen in January 1999, and he continued to present a 
depressed mood, but reported he was coping much more 
effectively since having his diversion into his ministry 
through his church affiliation.  He reported he was 
continuously confronted by his wife to reconnect with his 
biological father who had been a perpetrator of his childhood 
abuse.  In February 1999, he reported the he was more 
depressed than he had ever been due to chronic stressors of 
his job.  In March 1999, he reported to be much less anxious 
after spending time away from work.  His depression was gone 
as a significant irritability and agitation.  When seen later 
in March 1999, he was extremely depressed, agitated, and very 
anxious as evidenced by a restricted affect and depressed 
mood.  In June 1999, he reported violent mood swings, with 
inability to control his temper.  He appeared to be 
experiencing a great deal of difficulties with his wife who 
came home and was concerned as to his laziness and lack of 
productivity during the course of the day.  This left him 
feeling extremely inadequate because of not being employed 
and kept him from traveling and moving about.  In July 1999, 
it was noted that the veteran felt that a recent adjustment 
in medications had been helpful as his mornings were better 
and he was less labile and less depressed.  He indicated that 
as the day wore on, he felt more irritable and depressed.  It 
was felt he was a poor candidate to work in any environment 
that required regular contact with people and was stressful 
in the slightest.

In August 1999, the veteran's affect and mood was noted to be 
stabilized.  He reported tremors as a result of Lithium.  In 
September 1999, the veteran presented with stabilized affect 
and mood.  He described numerous side effects that he was 
experiencing as a result of the increase in Lithium had 
dissipated.  He was no longer feeling the tremors in his 
lower extremities and his hands.  Although he stated that he 
continued to avoid people and became very anxious when in 
large crowds, and as a result, would tend to do things 
avoiding crowds and only when they were very light.  He 
reported that he and his wife have reached a point where they 
were tolerating one another.  Later in September 1999, the 
veteran informed the examiner that he had been placed on 
disability by Veteran's Affairs.  

In a letter dated in November 1999, from the veteran and his 
wife, it was noted that the veteran was granted Social 
Security Administration disability benefits.  The veteran's 
wife felt that the veteran was unable to work in any work 
situation and got frustrated at the simplest things and could 
not remember things and did not seem to have a long attention 
span.  She indicated that he was still often short tempered 
and showed signs of stress or anger.  She reported the 
veteran had a bipolar condition and felt it was a 
continuation of his military disability.

At his VA examination conducted by University Medical Center 
in November 1999, the veteran reported some acting out 
episodes during childhood, that were most likely related to 
stress.  For example his parents getting divorced.  He denied 
a history of criminal behavior or charges.  The veteran 
reported no memories of abuse; however, several years after 
leaving home his biological father was arrested and 
incarcerated for sexually abusing his grandchildren.  Thus, 
he believed he might have been sexually abused by his father, 
but these events were so traumatic that he had no 
recollections of them.

He reported that his psychiatric disorder was having a major 
impact on his present marital situation because he was unable 
to carry on activities of daily living such as paying bills 
and attending to household chores at the level that he was 
accustomed to in the past.  He stated that his wife was 
afraid of him when he had violent episodes and she had 
trouble dealing with is rapid changes in personality.  The 
veteran indicated that during his employment at the VA 
Clinic, he physically attacked a customer who came in and was 
apparently irritating the veteran.  He reported having 
difficulty with female authority figures, which he thought 
stemmed back to his years of growing up with a very demanding 
and authoritative mother.  He stated that in work situations 
when a female was in charge, he would not openly start a 
conflict, but would often sabotage the success of her work.

It was noted that the veteran saw a therapist one time a week 
and a psychiatrist for medical management approximately every 
three to four weeks.  The veteran reported taking Wellbutrin, 
Lithium, and Trazodone.  The veteran reported that this 
present course of treatment had resulted in approximately 60 
percent reduction in his symptoms.

The veteran complained of insomnia; chronically depressed 
mood with depressive episodes being more intense; a decrease 
interest in food; poor concentration; apathy and angry 
outbursts.  He indicated that it was during these explosive 
episodes that his thinking becomes cloudy and he blacks out 
with inability to recall the event.  He reported 
deterioration in his memory and stated he was forgetful, 
often misplacing objects, and had difficulty staying on task.  
The examiner indicated that it was important to note that 
MRIs and CAT scans of the brain have been within normal 
limits.  

The examination showed the veteran to be casually dressed, 
well-groomed, and cooperative.  He made good eye contact and 
his affect was flat.  His mood was reported as depressed and 
speech was soft, tone dull, but rate within normal limits.  
There were no noted abnormalities in motor activities.  His 
thoughts were clear and organized with no formal thought 
disorder appreciated.  His memory was intact and he was able 
to recall three out of three objects after one minute; 
however, he did need some minimal prompting.  He could spell 
the word world forward and backward and could state the 
present president along with two previous presidents.  He was 
able to abstract proverb correctly and his insight was 
intact.  Judgment was good to fair and he denied suicidal 
ideation but chronically felt hopeless and did wonder why he 
should continue living, but stated he would never take his 
own life.  He denied homicidal thoughts.  

The examiner noted that the veteran's psychiatric disorders 
did limit his ability to function occupationally and in 
social settings.  He became easily stressed with demands 
placed on him in a work environment related to routine 
structure and even the simplest of expectations.  He had 
difficulty forming and sustaining relationships and became 
anxious around other people.  He preferred to be left alone 
and did describe himself as a loner.  In a work situation he 
did acknowledge some difficulty with female authority figures 
and in the past has sabotaged female authority figure's work.  
His reported memory deficits limit his ability to carry out 
tasks and follow directions.  The veteran was assessed a GAF 
score of 45 and when symptoms were less fulminant, he seemed 
to be able to function with a GAF of 50 to 55.

At his April 2002 VA examination, the veteran reported that 
he had a history of migraine headaches and began to use 
Fiorinal and other pain relieving medications.  He claimed 
that throughout his military career he had liberal use of 
addicting substances and subsequently developed a drug 
addiction which he claimed to have been free of for the past 
20 years.  He claimed he was on an Italian tour on board ship 
and at that time he became delusional, had hopelessness, 
helplessness, had visual hallucinations and was subsequently 
hospitalized for approximately 8 months.  He also claimed 
that after his discharge from the military, he worked several 
jobs.  He indicated he was subsequently retired on 
disability.  He claimed he was ultimately released from a VA 
job due to becoming violent with a patient.  More recently he 
claimed to have had at least two years of auditory 
hallucinations.  He claimed that he occasionally hears voices 
as if a person were standing next to him.  He claimed that he 
was given instructions in protecting himself, primarily.  He 
indicated that approximately a year ago, he had paranoid 
thinking perceiving that people were staring at him, 
especially when he was in a crowded situation.  He also 
described "mood" swings of three years duration for which 
he was prescribed Lithobid.

The examiner noted a letter from the veteran's wife in which 
she indicated that the veteran became agitated and at least 
on two occasions he had what she described as a "hunted 
animal" looked.  She claimed that he did verbalize paranoid 
thinking to her.  Also, she claimed that he had had periods 
of restlessness and explosive behavior for only minor verbal 
interaction.  She indicated that she often times had to 
repeat things to him two to three times before the appeared 
to comprehend.  

The veteran denied past hospitalization since his military 
admission.  He had most of his treatment within the private 
sector.  He had a brief period of psychiatric intervention at 
the Youngstown Clinic.  It was noted that the veteran had not 
been employed since his last rating, which he perceived as 
five years ago.  

The veteran claimed that he had psychiatric symptoms of 
depression on a scale of 1 to 10 with 10 being the worse, was 
on average from 7 to 9.  The veteran claimed that his mood 
problem was chronic and ongoing, occurring daily and he 
denied having recollection of when his mood was at a normal 
state.  The veteran indicated that he did not lose time from 
work when he was psychiatrically infirm; however, he claimed 
that he took time off during the day when he felt 
overwhelmed.  He also alluded to feelings of "feeling 
trapped."  Social impairment appeared to be a problem in the 
veteran's life.  This was alluded to in his wife's notes as 
well.  The veteran claimed that he had trouble with 
interacting with other people, perceiving that they were 
making fun of him.  The veteran reported that he had some 
unusual patterns, in that he left the house early in order to 
shop before the crowds come to the stores.  He also limited 
his daytime and nighttime driving.  In review of the efficacy 
of the veteran's medications, it was noted that the veteran 
claimed that Lithobid had no overt response, in that he had 
taken it for a long time, and the acute stabilization of his 
mood had long passed.  He was unclear at this time as to the 
efficacy of the Wellbutrin; however, he claimed that both 
Risperdal and Trazodone were helpful to him in a calming way.  

The veteran complained of low energy, low mood chronically 
and also claimed that he was oftentimes preoccupied with 
auditory symptoms, not of a common nature; however, they did 
talk to him.  In addition, he had complaints of explosiveness 
when confronted with more than one person to interact with at 
a time.

The examination showed the veteran to be casually dressed and 
had fair eye contact.  He was cooperative with the 
interviewer.  No abnormal postures were noted and he did have 
mild psychomotor retardation.  His speech was of low tone and 
volume.  He denied crying spells and admitted to having 
"angry spells."  He claimed that he had not acted out 
violently recently; however, he had had violent dreams and 
his wife reported to him that he had begun to hit her during 
his sleep.  He had no overt suicidal ideation or homicidal 
ideation.  His concentration was mildly diminished at 2/3 
objects recalled in five minutes.  His abstractions were 
fairly abstract and his memory for short term events was 
impaired as a function of his concentration.  Long term 
memory appeared to be within normal limits, cross referring 
it to items extracted from his C-file.  The veteran claimed 
that he "inverts numbers."  He claimed that he had 
decreased frustration tolerance with people.  His insight 
would be judged to be poor to fair and judgment appeared to 
be within tolerable limits.  The veteran's belief that people 
were staring at him appeared to have some delusional quality.  
He did; however, appear to be able to rationalize that this 
might be his mind playing tricks on him.  The veteran was 
able to work with his wife in a supportive way.  
Inappropriate behavior was noted where the social isolation 
and extreme anxiety over anticipatory events, isolating and 
shopping when there were a minimum of crowds.  

He claimed not to have suicidal thoughts; however, with his 
homicidal thoughts, he cited that if someone were to cut him 
off while driving, he would anticipate thinking about 
"cutting them up into little pieces."  The veteran denied 
plans or intent to follow through with that.  He appeared 
outwardly to have normal activities of daily living with 
basic personal hygiene; however, the veteran claimed that he 
was not motivated to bathe at home and that sometimes he did 
not bathe for three to four days.  It was noted that the 
veteran was somewhat ritualistic in his behavior.  He had one 
place for his keys and he had multiple lists and files in 
order to help him structure himself.  There was no overt, 
illogical, or obscure patterns of speech noted, although the 
veteran did not describe them as such, he did have some 
description that mimic panic-like symptomatology.  The 
veteran when asked about his depression stated he saw himself 
more as a "depressed man" as opposed to someone who was 
anxious.  His impulse control had been a problem on several 
occasions in review of his record and since he struck out at 
a patient on his last job, he had not had any overt episode.  
The veteran claimed that he took his medication at 11:00pm 
and did not sleep without it.  The veteran was assessed a 
Global Assessment of Functioning (GAF) score of 55.  The 
examiner noted that the veteran did have moderate symptoms 
with flat affect and other symptomatology.  He did have 
social and occupational difficulties.  His friends were 
limited and he did have conflict with his co-workers during 
his time at work.  

A Letter from C.L.B., ACSW, LISW, of Psychiatric Counseling 
Associates, Inc., dated in March 2002 was addressed to a 
L.A., M.D.  The letter indicated that the veteran was 
scheduled to see L.A., M.D., for an initial psychiatric 
evaluation in April 2002.  It was noted that the veteran had 
been receiving psychiatric services since 1997 and was 
relocating to the Toledo area and he was encouraged to seek 
professional services to ensure continuity of care.  It was 
noted that the veteran had had no hospitalization and had 
been extremely compliant with medications and had kept all 
scheduled appointments.  The examiner indicated that the 
veteran presented with a pattern of chronic psychological 
maladjustment and often times was overwhelmed by anxiety, 
tension, and depression.  He presented as feeling very 
helpless, alone, inadequate, and insecure.  He believed life 
was hopeless and nothing was working out right.  He often 
attempted to control his worries through intellectualization 
and unproductive self-analysis.  He had extreme difficulties 
at times concentrating and making decisions.  This appeared 
to be a rather chronic behavioral pattern.  He appeared to be 
somewhat disorganized and presented with a pervasive unhappy 
existence; however, his wife was very supportive.  

It was noted that the veteran was functioning at a very low 
level of efficiency and tended to overreact to even minor 
stress and might show rapid deterioration.  He also blamed 
himself for his problems.  His lifestyle was disorganized and 
he had a history of poor work and achievement.  The veteran 
often times became preoccupied with obscure religious ideas.  
He also experienced conflict concerning his sexual identity 
and might be somewhat passive and feminine, at times, in his 
orientation towards his life.  He also might appear somewhat 
insecure in his male oriented role.  He has resigned himself 
to the idea that his wife controls his life and he had grown 
extremely dependent on her in different areas.  In general, 
his interests were more characteristic of women than of men.  
He tended to be somewhat submissive in interpersonal 
relationships and verbalized a very low heterosexual drive.  

It was noted that the veteran lacked basic social skills and 
was behaviorally withdrawn.  He did at times relate to others 
ambivalently but he never fully trusted or loved anyone.  He 
tended to hold others at length.  There were strong 
indications, by history, that his marital situation was 
likely to be unrewarding and impoverished.  He seemed to feel 
inadequate and insecure in his marriage.

It was noted that the veteran was a very introverted person 
and had difficulty meeting and interacting with other people.  
He presented as very shy and emotionally distant.  He tended 
to be uneasy, rigid, and over-controlled in therapy sessions 
as well as in social situations.  His shyness, in the 
examiner's opinion, was probably symptomatic of a broader 
pattern of withdrawal and his generally reclusive behavior, 
introverted lifestyle and tendency towards interpersonal 
avoidance appeared to be personality characteristics.

A letter from Psychiatric Counseling Associates, Inc. dated 
in October 2002 from C.L.B., ACSW, LISW to the veteran's 
attorney indicating that the veteran terminated professional 
psychiatric services from this facility in April 2002.  It 
was noted that the veteran was encouraged to seek out a new 
psychiatrist when he relocated to Toledo, Ohio.  C.L.B., 
ACSW, LISW indicated that the April 2002 VA examiner assessed 
a GAF score of 55, but was in disagreement with this assigned 
score.  This examiner noted that the veteran's termination 
from the facility affected his psychological, social, and 
occupational functioning and left him totally isolated to the 
point of serious impairment, placing him in the GAF range of 
40.

This examiner noted that the veteran was clearly experiencing 
chronic severe problems with daily activities of self care, 
had become extremely socially withdrawn and had been 
experiencing ongoing panic attacks which affected every 
aspect of his daily functioning.  Additionally it was noted, 
that the veteran had great difficulty in speaking to 
individuals that he was not comfortable with and had become 
extremely avoidant of interacting socially with once enjoyed 
members of his church congregation.  This examiner also noted 
that the veteran went to the grocery store at times when 
there was little traffic on the roads as well as when the 
stores were empty as a means of avoiding coming into contact 
with other shoppers.

A note from R.A., Ph. D., dated in July 2004 and treatment 
records indicate that the veteran had been going through long 
periods of major depression before he began treatment with 
himself and L.J.A., M.D.  It was noted that the veteran took 
Trazodone, Wellbutrin, Respirol, and Lithium.  His condition 
was noted as stabilized in the last 6 months.  The veteran 
had diagnoses of major depressive disorder, severe without 
psychotic features; and paranoid personality disorder.

In a letter dated March 2005, the veteran's wife indicated 
that she did not agree with the 50 percent evaluation for his 
dysthymia.  She also described his symptoms and indicated he 
was not able to work and got confused and could not 
concentrate.  She indicated that he forgot things and had to 
tell him how to do simple things.  She also indicated that 
she had to help him put on his clothes most mornings.

At his May 2005 VA examination, the veteran's wife indicated 
that the veteran has significantly reduced ability to do 
house work.  He currently cooked evening dinner and loads 
dish washer.  He did not read newspapers or books for several 
years because of poor concentration.  It was noted that he 
had no close friends and no hobbies.  

The veteran complained of depressed mood for most of the day 
and every day.  He had low mood chronically and had markedly 
diminished pleasure in almost all activities.  He had 
hypersomnia that had improved since his medication adjustment 
recently.  He reported sleeping 10 to 11 hours with 
medications and had psychomotor retardation and subjectively 
felt that he was "slowing down."  He reported having 
fatigue nearly every day and had feelings of worthlessness at 
times.  He had diminished ability to concentrate for more 
than 9 months and felt his thinking was slow.  He gave up 
driving 6 months ago because of poor concentration and 
thinking process.  He had no recurrent thoughts of 
death/suicide.  He reported having several suicide attempts 
by overdose on medications or shooting himself.  The veteran 
noted that his last suicide attempt was 15 years ago.  He 
reported irritability without outbursts of anger.  

The veteran's wife reported that the veteran had been 
"paranoid" for 7 to 8 years and kept looking out of the 
windows at the parking lot because he was afraid that someone 
might want to hurt him.  She indicated he got up in the 
middle of the night, checking on windows and making sure that 
no one broke in.  

The veteran reported that for the past 6 to 7 years he had 
heard a "middle-aged male" voice who he named "Izaak."  He 
stated that Izaak was friendly toward him and at times warned 
him not to go outside; if he did he would be frustrated.  The 
veteran indicated that at times he felt nervous without any 
reasons.

The veteran's wife indicated that the veteran was slow to 
answer questions and easily became confused.  She indicated 
he had had short term memory difficulty for 4 to 5 years and 
indicated that his speech was much better during this 
interview than that at home.  

The examination showed the veteran to be casually dressed 
with fair hygiene.  He looked much older than his stated age.  
He was cooperative and maintained good to fair eye contact.  
He had mask like face, left hand tremor, bradykinesia, and 
shuffling gait.  It was noted that he had a rhythmic, 
involuntary perioral tremor that resembled the masticatory 
movement of a rabbit.  He was alert, oriented to time, place, 
and people.  He had psychomotor retardation and had long 
pauses before answering questions.  His speech was coherent 
with decreased rate, amount, and volume.  His affect was flat 
and thought processes were goal directed but slow.  He 
described his mood as fine.  He had paranoid thoughts and no 
suicidal or homicidal ideation.  He had auditory 
hallucination and no visual hallucinations.  He had fair 
insight and judgment.

Axis I diagnoses included: dysthymic disorder; major 
depressive disorder, recurrent episode; psychosis, not 
otherwise specified; rule out neuroleptic induced 
Parkinsonism; and rule out Parkinson's disease.  He was 
assessed a GAF score of 45.  

The examiner noted that during the interview, the veteran 
presented with significant Parkinson-like symptoms that could 
be due to neuroleptic-induced Parkinsonism or Parkinson's 
disease.  Per his wife, he had not been evaluated by a 
neurologist for those symptoms.  There was some overlapping 
between the depressive symptoms and Parkinson-like symptoms, 
such as psychomotor retardation and constricted facial 
expression.  His depressive symptoms would cause some reduced 
productivity and some interference in his ability to interact 
effectively and work efficiently.  Given the overlapping and 
interacting symptoms among the veteran's depressive symptoms 
from dysthymic disorder and major depressive disorder as well 
as Parkinson-like symptoms, the examiner noted that it was 
very difficult for her to decide the relative degree of 
impairment symptoms alone.  As a matter of practicality and 
not scientific certainty, 50 percent of his impairment in his 
general functioning might be attributed to depression and 50 
percent to Parkinson-like symptoms.  There was no evidence of 
deterioration of functioning or major changes in severity of 
the dysthymic disorder since last review.  

In a June 2005 letter, the veteran's wife disagreed with the 
May 2005 VA examiner's findings.  She indicated that the 
veteran could not function independently and if she were not 
there to help him, he would be placed in a home or have to 
have someone to care for him.  She also indicated that he 
needed help dressing many times and felt that his disability 
completely precluded any occupation and the VA psychiatrist 
concurred with her.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in June 
1999 concerning his claim.  

In July 2003 the appellant was provided a notice concerning 
his claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, additional private medical records 
were added to the claims file and the veteran underwent a VA 
examination in May 2005.  A supplemental statement of the 
case was issued in June 2005.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran has been assessed a disability evaluation of 50 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2004).  
Dysthymic disorder will be evaluated in accordance with the 
General Rating Formula for Mental Disorders.  Under that 
code, ratings are assigned according to the following 
criteria.  

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  It is noted that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-1995.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's dysthymic disorder more closely approximates a 
level of impairment productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

The veteran has been assessed GAF scores of between 40 to 55.  
The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

At his May 2005 VA examination, the veteran was assessed a 
GAF score of 45.  The examination showed the veteran to be 
casually dressed with fair hygiene.  He looked much older 
than his stated age.  He was cooperative and maintained good 
to fair eye contact.  He had mask like face, left hand 
tremor, bradykinesia, and shuffling gait.  It was noted that 
he had a rhythmic, involuntary perioral tremor that resembled 
the masticatory movement of a rabbit.  He was alert, oriented 
to time, place, and people.  He had psychomotor retardation 
and had long pauses before answering questions.  His speech 
was coherent with decreased rate, amount, and volume.  His 
affect was flat and thought processes were goal directed but 
slow.  He described his mood as fine.  He had paranoid 
thoughts and no suicidal or homicidal ideation.  He had 
auditory hallucination and no visual hallucinations.  He had 
fair insight and judgment.

The examiner noted that during the interview, the veteran 
presented with significant Parkinson-like symptoms that could 
be due to neuroleptic-induced Parkinsonism or Parkinson's 
disease.  Per his wife, he had not been evaluated by a 
neurologist for those symptoms.  There was some overlapping 
between the depressive symptoms and Parkinson-like symptoms, 
such as psychomotor retardation and constricted facial 
expression.  His depressive symptoms would cause some reduced 
productivity and some interference in his ability to interact 
effectively and work efficiently.  Given the overlapping and 
interacting symptoms among the veteran's depressive symptoms 
from dysthymic disorder and major depressive disorder as well 
as Parkinson-like symptoms, the examiner noted that it was 
very difficult for her to decide the relative degree of 
impairment symptoms alone.  As a matter of practicality and 
not scientific certainty, 50 percent of his impairment in his 
general functioning might be attributed to depression and 50 
percent to Parkinson-like symptoms.  There was no evidence of 
deterioration of functioning or major changes in severity of 
the dysthymic disorder since last review.  

In reaching a conclusion on the veteran's claim, 
consideration has been given to the holding by the United 
States Court of Veterans Appeals (Court) in Mittleider v. 
West, 11 Vet. App. 181 (1998).  The Court found that when it 
is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.





The evidentiary record is replete with references to major 
depression and social isolation.  The evaluation of the 
evidentiary records permits the conclusion that the veteran 
dysthymic disorder is productive of a level of impairment 
more reflective of the symptomatology provided in the next 
higher evaluation of 70 percent.

There is no basis for assignment of the next higher 
evaluation of 100 percent as the veteran is not shown to 
exhibit such symptoms as gross impairment in thought 
processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

In reaching the conclusion above, consideration has been 
given to the veteran's wife's arguments.  While a lay witness 
can attest as to the visible symptoms or manifestations of a 
disease or disability, her belief as to the current severity 
of the veteran's dysthymia under the rating criteria is not 
probative evidence.  This is so because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, may 
provide evidence requiring medical findings.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

It is apparent that most of the symptoms for an evaluation 
higher than 70 percent 






are not present, and in short, the medical evidence does not 
demonstrate that the criteria for a rating in excess of 70 
percent are met.  

ORDER

Entitlement to a 70 percent evaluation for dysthymia is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


